             Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND-ODESSA DIVISION

 QUADRIGA INVESTMENTS, INC.,                      §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §
                                                  §    CIVIL ACTION NO.: 7:21-cv-00115
 AFFILIATED FM INSURANCE                          §
 COMPANY AND WILLIAM TERRELL                      §
 BUGG,                                            §
                                                  §
        Defendants.                               §

                          DEFENDANT’S NOTICE OF REMOVAL

       COMES NOW, Defendant Affiliated FM Insurance Company (“AFM”) and files this

Notice of Removal under 28 U.S.C. §§ 1332, 1441, and 1446 and states:

                                           I.
                                    SUMMARY OF NOTICE

       1.      This lawsuit arises out of Plaintiff Quadriga Investments, Inc.’s claim for coverage

under a commercial property insurance policy issued by AFM for fire damage purportedly

sustained by a commercial property. Plaintiff – who according to its Petition is currently doing

business in Ector County, Texas – asserts several common law and statutory causes of action

against AFM – a foreign insurance company organized under the laws of Rhode Island, with its

principal place of business in Rhode Island.

       2.      In a transparent attempt to deprive this Court of diversity jurisdiction, Plaintiff’s

petition also asserts causes of action against William Terrell Bugg (“Bugg”), an individual resident

of Allen, Texas, who was AFM’s claims adjuster in this matter. But, as set forth below, Bugg has

been improperly joined as defendant in this lawsuit, because the vague and conclusory allegations

in Plaintiff’s Petition fail to establish a viable basis for recovery against Bugg. Accordingly, this


DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
4846-4678-3469v1
             Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 2 of 11




Court may disregard Bugg’s citizenship in determining its jurisdiction over this matter under 28

U.S.C. § 1332(a).

       3.      Because the amount in controversy in this case plainly exceeds $75,000, and

complete diversity of citizenship exists between Plaintiff and AFM (the only properly joined

defendant in this lawsuit), removal of this action is proper under 28 U.S.C. § 1332(a).

                                              II.
                                         INTRODUCTION

       4.      Plaintiff Quadriga Investments, Inc., (“Plaintiff”), commenced this action on May

20, 2021, by filing Plaintiff’s Original Petition (“Original Petition”) in the 244th Judicial District

Court of Ector County, Texas – Cause No.C-21-05-0570-CV.

       5.      AFM accepted service of Plaintiff’s Original Petition on June 10, 2021 and it

entered an appearance in this action on June 17, 2021. AFM thus files this Notice of Removal

within the 30-day period required by 28 U.S.C. § 1446(b)(2)(B).

       6.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this district.

                                             III.
                                     BASIS FOR REMOVAL

       7.      Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity between

the parties and the amount in controversy exceeds $75,000 excluding interest, costs, and attorneys’

fees. These two conditions are clearly satisfied in this matter.

A.     Removal is Proper Because Complete Diversity of Citizenship Exists Between
       Plaintiff and AFM

       8.      A corporation is a citizen of the state where it is incorporated as well as the state

where it has its principal place of business. Here, Plaintiff Quadriga Investments, Inc. is a Texas

corporation with its principal place in Midland, Texas. Because Plaintiff is an entity incorporated


DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 2
4846-4678-3469v1
              Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 3 of 11




under the laws of the state of Texas and has its principal place of business in Texas, Plaintiff is a

citizen of Texas for purposes of diversity jurisdiction.

        9.       Defendant AFM is an insurance company incorporated in the State of Rhode Island

with its principal place of business in Rhode Island. AFM is thus a citizen of Rhode Island for

diversity jurisdiction purposes.

        10.      Because Plaintiff is a citizen of Texas and AFM is a citizen of Rhode Island,

complete diversity of citizenship exists in this lawsuit.

        (i)      Plaintiff Improperly Joined Bugg as a Defendant to Defeat This Court’s Diversity
                 Jurisdiction.

        11.      Improper joinder is established in two ways: “(1) actual fraud in the pleading of

jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

diverse party in state court.”1 Under the second approach, which applies here, a defendant claiming

improper joinder must show “there is no reasonable basis for the district court to predict that the

plaintiff might be able to recover against an in-state defendant.”2

        12.      When evaluating a plaintiff’s reasonable possibility of recovery, the Court may

conduct “a Rule 12(b)(6) type analysis, looking initially at the allegations of the complaint to

determine whether the complaint states a claim under state law against the in-state defendant.”3

And, if the plaintiff has “misstated or omitted discrete facts that would determine the propriety of

joinder, the court may, in its discretion, pierce the pleadings and consider summary judgment-type




1
    Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011) (citing McDonal v. Abbott Labs.,
    408 F.3d 177, 183 (5th Cir. 2005)).
2
    Id. (quoting Smallwood, 385 F.3d at 573).
3
    Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004).


DEFENDANT’S NOTICE OF REMOVAL                                                                          Page 3
4846-4678-3469v1
                 Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 4 of 11




evidence to determine whether the plaintiff has a basis in fact for the claim.4 This analysis

“necessarily incorporates the federal pleading standard….”5

           13.    Under a Rule 12(b)(6) analysis, a plaintiff’s obligation to provide the grounds of

his entitlement to relief requires more than labels and conclusions.6 Importantly, a court is not to

strain to find inferences favorable to the plaintiff and is not to accept conclusory allegations,

unwarranted deductions, or legal conclusions.7 Indeed, as the United States Supreme Court has

stated, a pleading offering only “labels and conclusions,” “a formulaic recitation of the elements

of a cause of action” or “naked assertions devoid of further factual enhancement” is not sufficient

and must be dismissed.8 Finally, to pass muster under a Rule 12(b)(6) analysis, the factual

allegations in a petition must state a claim for relief that is plausible on its face.9 Plausibility

requires more than a mere possibility; it calls for enough facts to raise a reasonable expectation

that discovery will reveal evidence of actionable misconduct conduct.10

                  (ii)     The sparse and conclusory allegations in Plaintiff’s Petition fail to
                           establish a reasonable possibility of recovery against Bugg under Texas
                           law.

           14.    Under this standard, it is clear Plaintiff’s Petition fails to establish a reasonable

possibility of recovery against Bugg. Indeed, rather than alleging specific facts against Bugg which




4
     Id.
5
     Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Group, Ltd., 818 F.3d 193, 200 (5th Cir. 2016).
6
     See Papasan v. Allian, 478 U.S. 265, 286 (1986) (on a motion to dismiss, courts “are not bound to accept as true
     a legal conclusion couched as a factual allegation”).
7
     R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005).
8
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
9
     See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 565 (2007).
10
     See id.


DEFENDANT’S NOTICE OF REMOVAL                                                                                Page 4
4846-4678-3469v1
                Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 5 of 11




(if established) would lead to individual liability, Plaintiff has articulated only non-specific and

conclusory allegations against Bugg, together with near-verbatim quotations of statutory

provisions that Plaintiff contends Bugg violated.11 At bottom, Plaintiff’s Petition alleges nothing

more than Bugg violated the Texas Insurance Code. These “naked assertions devoid of further

factual enhancement” fall fatally short of establishing a viable cause of action against Bugg under

Texas law.12

                   (iii)     Bugg cannot be held liable under Section 541.060 of the Texas Insurance
                             Code under the facts alleged in Plaintiff’s Petition.

         15.       In addition to being vague, many of Plaintiff’s allegations against Bugg fail for yet

another reason: Federal courts applying Texas law have repeatedly held that insurance adjusters –

like Bugg – cannot be held liable on the claims asserted in Plaintiff’s Petition. Plaintiff’s Petition

alleges, for example, that Bugg committed the following violations of the Texas Insurance Code:

                       misrepresenting one or more material facts and/or policy provisions
                        relating to coverage;

                       failing to attempt in good faith to effectuate a prompt, fair, and equitable
                        settlement of a claim with respect to which their liability has become
                        reasonably clear;

                       failing to promptly provide a reasonable explanation of the basis in law
                        or fact for the denial of Plaintiff’s claim;

                       refusing to affirm or deny coverage in a reasonable time;

                       refusing to conduct a reasonable investigation;



11
     See Plaintiffs’ Petition at 4, 8-9.
12
     Ashcroft, 556 U.S. at 678 (2009); see also See Griggs v. State Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999);
     Patel v. Acceptance Indem. Ins. Company, No. 4:15-CV-944-A, 2016 WL 361680, at *3 (N.D. Tex. Jan 28, 2016)
     (McBryde, J.) (holding that similar allegations against in-state adjuster “[were] nothing more than mere
     conclusions,” thus making the plaintiff’s lawsuit “but another in a long line of cases in which attorneys for an
     insured-plaintiff joined as a defendant in a lawsuit filed against an insurance company to recover policy benefits
     the insurance adjuster or another representative of the insurance company in an effort to avoid removal of the
     case from state court to federal court”).


DEFENDANT’S NOTICE OF REMOVAL                                                                                  Page 5
4846-4678-3469v1
                Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 6 of 11




                       hiring biased experts;

                       ignoring damage known to be covered by the Policy; and/or

                       conducting an outcome-oriented investigation…13

         16.       Texas law permits claims adjusters to be held individually liable for violations of

the Texas Insurance Code.14 “But for [such an individual] to be held individually liable, [he] must

have committed some act that is prohibited by the [Code], not just be connected to an insurance

company’s denial of coverage.”15 .

         17.       Consistent with this well-settled principle, federal courts have held that adjusters –

like Bugg – cannot be held liable under Section 541.060(a)(1) of the Texas Insurance Code where

the alleged misrepresentations made the basis of the insured’s claim involve the cause or scope of

damage to the plaintiff’s property, not the details of the insurance policy at issue.16 To state a claim




13
     See Plaintiffs’ Petition at 6-8.
14
     Messersmith v. Nationwide Mut. Fire Ins. Co., 10 F.Supp.3d 721, 724 (N.D. Tex. 2014) (Solis, J.).
15
     Id. “[E]ven though an adjuster is a “person” [against whom claims may be asserted] under the Insurance Code,
     an adjuster cannot be held liable for violation of the Code unless he causes an injury distinguishable from the
     insurer's actions.” Aguilar v. State Farm Lloyds, No. 4:15–CV–565–A, 2015 WL 5714654, at *3 (N.D. Tex. Sept.
     28, 2015) (McBryde, J.). “In other words, the adjuster must have committed some act prohibited by the statute,
     not just be connected to an insurance company's denial of coverage.” Id.
16
     See, e.g., Messersmith, 10 F. Supp. 3d at 724 (holding that adjuster’s post-loss representations regarding the nature
     and extent of storm damage to the insured’s roof failed to support the insured’s claim under section 541.060(a)(1),
     because those alleged statements did not relate to the coverage at issue); Mainali Corp. v. Covington Specialty
     Ins. Co., No. 3:15–CV–1087–D, 2015 WL 5098047, at *4 (N.D. Tex. Aug. 31, 2015) (Fitzwater, J.) (insured
     failed to state a claim against adjuster under section 541.060(a)(1) where petition alleged the adjuster “failed to
     conduct a reasonable investigation, substantially underestimated the damage to the Property, and denied obvious
     covered damage to the Property,” but “d[id] not allege [the adjuster] made misrepresentations about the details of
     the Policy”); One Way Investments v. Century Ins. Co., No. 3:14-CV-2839-D, 2014 WL 6991277, at *4 (N.D.
     Tex. Dec. 11, 2014) (Fitzwater, J.) (insured’s allegations that adjuster misrepresented the extent of the storm
     damage to the insured’s property and misstated that such damage was caused by factors not covered under the
     policy failed to state a claim under section 541.060(a)(1), because “those statements d[id] not relate to the
     ‘coverage at issue’”) (quoting Messersmith, 10 F. Supp. 3d at 724); accord Slabaugh v. Allstate Ins. Co., No.
     4:15-CV-115, 2015 WL 4046250, at *9 (E.D. Tex. June 30, 2015) (holding that insured’s allegations against
     adjuster, “all of which relate[d] to his inspection and determination regarding the extent of hail and wind damage,
     [we]re not actionable under the Texas Insurance Code because they d[id] not relate to misrepresentations about
     coverage provided by the terms of the policy”).


DEFENDANT’S NOTICE OF REMOVAL                                                                                     Page 6
4846-4678-3469v1
                Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 7 of 11




under Section 541.060(a)(1), “[t]he misrepresentations must be about the details of the policy, not

the facts giving rise to a claim for coverage.”17 And here, Plaintiff does not allege that Bugg made

any representations about policy details. Instead, Plaintiff’s allegations concern the facts that give

rise to Plaintiff’s claim under the AFM policy.18

         18.       Plaintiff fares no better with its contention that Bugg violated Section the Texas

Insurance Code by “failing to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of a claim with respect to which their liability has become reasonably clear”19 – a

statutory provision under which federal courts applying Texas law have concluded insurance

claims adjusters (like Bugg) cannot be held liable.20 Plaintiff’s Petition thus fails to state a claim

against Bugg for purported violations of Section 541.060(a)(2)(A).

         19.       Plaintiff also misses the mark with its allegation that that Bugg violated Section

541.060(a)(3) of the Texas Insurance Code by “failing to promptly provide a reasonable

explanation of the basis in law or fact for the denial of Plaintiff’s claim.”21 As federal courts

applying Texas law have explained, “an adjuster cannot be held liable under § 541.060(a)(3)

because an adjuster has no obligation to provide a policyholder a reasonable explanation of the

basis in the policy for the insurer's denial of a claim, or offer of a compromise settlement of a




17
     One Way, 2014 WL 6991277, at *4 (quoting Messersmith, 10 F.Supp.3d at 724).
18
     See Plaintiff’s Petition, Exhibit B at 7-8.
19
     See Plaintiff’s Petition, Exhibit B at 7-8.
20
     See Messersmith, 10 F.Supp.3d at 724; Meritt Buffalo Events Ctr., 2016 WL 931217 at *4; Mainali Corp., 2015
     WL 5098047 at *4; Mercury Multifamily Mgmt., LLC v. Peleus Ins. Co., No. 3:16-CV-2557-D, 2016 WL
     9091289, at *3 (N.D. Tex. Nov. 30, 2016) (Fitzwater, J.).
21
     TEX. INS. CODE § 541.060(a)(3).


DEFENDANT’S NOTICE OF REMOVAL                                                                            Page 7
4846-4678-3469v1
                Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 8 of 11




claim.”22 Plaintiff thus has no reasonable basis for recovery against Bugg under Section

541.060(a)(3).

         20.       Plaintiff further claims that Bugg violated Section 541.060(a)(4) of the Texas

Insurance Code by “refusing to affirm or deny coverage in a reasonable time.”23 However, as

several federal courts have noted, an adjuster cannot be held liable under this section because an

adjuster lacks authority to affirm or deny coverage of a claim to a policyholder.24 Plaintiff is thus

precluded from prevailing on its causes of against Bugg under Section 541.060(a)(4).

         21.       Plaintiff is also prohibited from recovering against Bugg under Texas Insurance

Code § 541.060(a)(7), which provides for potential liability against an insurer who “refus[es] to

pay a claim without conducting a reasonable investigation with respect to that claim.”25 As the

federal courts applying Texas law have recognized:

                   Like § 541.060(a)(2), the bad behavior that [§ 541.060(a)(7)] targets
                   is an insurer's refusal to pay under certain circumstances. Those who
                   can be held liable are the insurance company or the individual at the
                   insurance company who refuses to pay the claim, not the individual
                   responsible for conducting the investigation.26

Plaintiff’s Petition thus falls short of establishing a possibility of recovery against Bugg under

Section 541.060(a)(7) of the Texas Insurance Code.




22
     Mainali Corp., 2015 WL 5098047, at *4 (holding that insured could not recover against adjuster under section
     541.060(a)(3) of the Texas Insurance Code); see also Meritt, 2016 WL 931217, at *4 (same).
23
     See Plaintiffs’ Petition, Exhibit B at 6-8.
24
     See, e.g., One Way Investments, at *5, 2014 WL 6991277.
25
     TEX. INS. CODE § 541.060(a)(7).
26
     Mainali Corp., 2015 WL 5098047, at *4 (N.D. Tex. Aug. 31, 2015) (Fitzwater, J.) (quoting Messersmith, 10
     F.Supp.3d at 725) (internal brackets omitted); see also Mercury Multifamily Mgmt., 2016 WL 9091289 at *3
     (same); Meritt Buffalo Events Ctr., 2016 WL 931217 at *4 (same).


DEFENDANT’S NOTICE OF REMOVAL                                                                             Page 8
4846-4678-3469v1
                Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 9 of 11




                   (iv)     Bugg cannot be held liable for alleged violations of Chapter 542 of the
                            Texas Insurance Code.

         22.       Plaintiff also misses the mark with their suggestion that Bugg can be held liable for

alleged violations of Chapter 542 of the Texas Insurance Code however, as federal courts applying

Texas law have aptly noted, “the Prompt Payment of Claims Act applies only to insurers”27 – not

individual insurance claims adjusters, like Bugg.                 As a result, Plaintiff’s Petition has not

established (and cannot establish) a reasonable probability of recovery from Bugg under any

section of Chapter 542 for the Texas Insurance Code.

B.       Removal is Proper Because Plaintiff’s Claimed Damages Exceed This Court’s
         Jurisdictional Threshold of $75,000

         23.       Under 28 U.S.C. § 1332(a), diversity subject matter jurisdiction requires that the

matter in controversy “exceed[] the sum or value of $75,000, exclusive of interest and costs.” “To

determine whether the amount in controversy is satisfied, the Court must look to the complaint at

the time it was filed. . . . An allegation in the complaint of the requisite amount will normally

suffice to confer jurisdiction upon the court if the claim is made in good faith . . . .”28

         24.       Here, Plaintiff’s Petition states that Plaintiff seeks to recover damages in excess of

$1,000,000 in this lawsuit.29 AFM denies the validity and merits of Plaintiff’s claims, the legal

theories upon which those claims are based, and the allegations for monetary and other relief

requested by Plaintiff. However, for purposes of removal only, and without conceding that Plaintiff

is entitled to any damages or other relief in this action, it is facially apparent that the amount in



27
     Messersmith, 10 F. Supp. 3d at 723; see also Mainali Corp., 2015 WL 5098047, at *6.
28
     Gutierrez v. Nissan N. Am., Inc., No.: A–15–CA–01250–SS, 2016 WL 8258790, *2 (W.D. Tex. Apr. 12, 2016)
     (citations and internal quotation marks omitted); see also KVOS, Inc. v. Associated Press, 299 U.S. 269, 277, 57
     S. Ct. 197, 200, 81 L. Ed. 183 (1936) (same).
29
     See Plaintiff’s Petition, Exhibit B.


DEFENDANT’S NOTICE OF REMOVAL                                                                                 Page 9
4846-4678-3469v1
             Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 10 of 11




controversy exceeds $75,000, exclusive of interest and costs.

       25.     Because there is complete diversity between the parties and the amount in

controversy exceeds $75,000 excluding interest, costs, and attorneys’ fees, this Court has

jurisdiction under 28 U.S.C. § 1332(a), and this action is removable under 28 U.S.C. § 1441(b).

                                        IV.
                            COMPLIANCE WITH 28 U.S.C. § 1446

       26.     As required by 28 U.S.C. § 1446(a), a copy of each of the following are attached to

(or filed with) this Notice of Removal:

               a.      the docket sheet in the state court action, attached as Exhibit A to this Notice

        of Removal; and

               b.      each pleading, writ, or order filed, issued, or entered in the state court action

        (as separate attachments arranged in chronological order according to state court filing

        date), attached as Exhibits B – C to this Notice of Removal.

       27.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

will be given to all adverse parties promptly after the filing of this Notice of Removal, and AFM

will promptly file a copy of this Notice of Removal with the clerk of the state court where the

action is pending.

       WHEREFORE, Defendant Affiliated FM Insurance Company hereby provides notice that

this action is duly removed from the 244th Judicial District Court of Ector County, Texas, to the

United States District Court for the Western District of Texas, Midland-Odessa Division, and

respectfully requests that this Court enter such further orders as may be necessary and appropriate.




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 10
4846-4678-3469v1
            Case 7:21-cv-00115 Document 1 Filed 06/21/21 Page 11 of 11




                                            Respectfully submitted,

                                            ZELLE LLP

                                            By:       /s/ Todd M. Tippett
                                                  Thomas H. Cook, Jr.
                                                  State Bar No. 00783869
                                                  tcook@zelle.com
                                                  Todd M. Tippett
                                                  State Bar No. 24046977
                                                  ttippett@zelle.com
                                                  Crystal L. Vogt
                                                  State Bar No. 24048768
                                                  cvogt@zelle.com

                                            901 Main Street, Suite 4000
                                            Dallas, TX 75202-3975
                                            Telephone: 214-742-3000
                                            Facsimile:    214-760-8994

                                            ATTORNEYS FOR DEFENDANTS
                                            AFFILIATED FM INSURANCE COMPANY
                                            AND WILLIAM TERRELL BUGG

                                CERTIFICATE OF SERVICE

       A true and correct copy of the forgoing has been served on the following counsel of record
in accordance with FEDERAL RULES OF CIVIL PROCEDURE on this 21st day of June 2021:

        Shannon E. Loyd
        State Bar 24045706
        shannon@lp-lawfirm.com
        Robert A. Pollom
        State Bar No. 24041703
        robert@lp-lawfirm.com
        LOYD & POLLOM, P.L.L.C.
        12703 Spectrum Drive, Suite 201
        San Antonio, TX 78249
        Telephone: 210-775-1424
        Facsimile:     210-775-1410
        Attorneys for Plaintiff Quadriga
        Investments, Inc.

                                                           /s/ Todd M. Tippett
                                                     Todd M. Tippett



DEFENDANT’S NOTICE OF REMOVAL                                                             Page 11
4846-4678-3469v1
